Title: From George Washington to the Commissioners for the District of Columbia, 10 June 1796
From: Washington, George
To: Commissioners for the District of Columbia


        
          Gentlemen
          Philadelphia 10th June 1796.
        
        Your letters of the 31st Ulto and 3d Instant, came to hand by the same Mail, on tuesday last.
        The Duplicate of the Powers to Messrs Willink’s, have been handed over, for the purpose of transmission. Triplicates, signed by a full board may not be amiss. I will receive them however at the City.
        I am very glad to hear that you have re-commenced your operations on the public buildings: exceedingly is it to be wished, that you may be able to proceed therein with vigour. I much question whether any of the Banks in this City are to be relied on for a loan. The reason for this, needs no explanation. I shall, however, mention the matter to the Secretary of the Treasury; and what I can do, consistently with my official character, may be relied on. If, as I expect to do, I should receive money for some of my Western Lands which have been sold, I will (though it will be little more than a drop in the Bucket) pay the whole sum due from me for the lots I hold in the City; and request that the account (agreeably to the terms of Sales) may be made out accordingly, against my arrival. In the last Instalments, I conceive I have been charged more than was due: this, if true, can be rectified by having recourse to the dates of the Sales, times of payment, and the sums paid. Mr Morris, I am informed, talks of visiting the City in the course of next week. You, probably, have better data than I possess, to form an opinion of the certainty of it, and the result.
        Thinking it probable that I shall be in the Federal City the latter end of next Week—provided nothing new occurs, I shall only add that with great esteem and regd I am—Gentlemen Your most Obedt Servant
        
          Go: Washington
        
       